                   Case 18-11699-MFW            Doc 838          Filed 01/03/19      Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :        Case No. 18–11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x        Re: Docket No. 784

                  ORDER (I) CONDITIONALLY APPROVING
            DISCLOSURE STATEMENT; (II) SCHEDULING COMBINED
             HEARING TO APPROVE DISCLOSURE STATEMENT AND
         CONFIRM POSTPACKAGED CHAPTER 11 PLAN; (III) APPROVING
       SOLICITATION PROCEDURES; AND (IV) GRANTING RELATED RELIEF

                   Upon the motion (the “Motion”)2 of The NORDAM Group, Inc. (“NORDAM”)

and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11

cases (collectively, the “Debtors”), pursuant to 105(a), 365, 1125, 1126, 1128, and 1129 of title

11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 3016, 3017, 3018, 3020,

and 9006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules

2002-1, 3017-1, and 9006-1 of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry of an

order (a) conditionally approving the Disclosure Statement for First Amended Joint

Postpackaged Chapter 11 Plan of Reorganization of The NORDAM Group, Inc. and Its Debtor

Affiliates, dated December 17, 2018 (as may be amended, modified, or supplemented from time

to time, the “Disclosure Statement”); (b) approving the Confirmation Schedule related to final

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
    23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
    service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.




RLF1 20539507V.1
                   Case 18-11699-MFW     Doc 838     Filed 01/03/19     Page 2 of 8



approval of the adequacy of the Disclosure Statement and confirmation of the First Amended

Joint Postpackaged Chapter 11 Plan of Reorganization of The NORDAM Group, Inc. and Its

Debtor Affiliates, dated December 17, 2018 (as may be amended, modified, or supplemented

from time to time, the “Plan”); (c) approving the form and manner of notice of the Combined

Hearing and the Objection Deadline (the “Combined Notice”); (d) approving the adequacy of

the proposed solicitation procedures to be utilized in connection with the solicitation of votes to

accept or reject the Plan (collectively, the “Solicitation Procedures”); (e) approving the form

and manner of notice of the assumption or assumption and assignment of executory contracts and

unexpired leases pursuant to the Plan (the “Contract Notices”); and (f) granting related relief, all

as more fully set forth in the Motion; and this Court having jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012; and consideration of the Motion and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to

the Notice Parties, and it appearing that no other or further notice need be provided; and this

Court having reviewed the Motion; and this Court having held a hearing, if necessary, to

consider the relief requested in the Motion (the “Hearing”); and upon the record of the Hearing

and all the proceedings had before this Court; and this Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and upon

all of the proceedings had before this Court and after due deliberation and sufficient cause

appearing therefor,




                                                 2
RLF1 20539507V.1
                   Case 18-11699-MFW       Doc 838     Filed 01/03/19     Page 3 of 8



                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion is granted to the extent set forth herein.

                   2.    The Disclosure Statement is conditionally approved as having adequate

information as required by section 1125 of the Bankruptcy Code, without prejudice to any party

in interest to object to approval of the Disclosure Statement on a final basis at the Combined

Hearing in accordance with paragraph 5 of this Order.

                   3.    Notwithstanding any requirements in the Bankruptcy Code, Bankruptcy

Rules, and Local Rules, the following timetable of dates and deadlines in connection with

solicitation of the Plan and related to the Combined Hearing is hereby approved:

  Event                                                      Date
  Voting Record Date                                         January 7, 2019
  Distribution of Solicitation Packages                      No later than January 7, 2019
  Distribution of Notice of Combined Hearing                 No later than January 7, 2019
  Distribution of Contract Notices                           No later than January 7, 2019
  Plan Supplement Filing Date                                January 21, 2019
  Deadline to Object to Final Approval of Disclosure
  Statement, Confirmation of Plan, and to Assumption
                                                             January 25, 2019, at 4:00 p.m. (ET)
  or Assignment of Executory Contracts and Unexpired
  Leases
  Deadline to File Proposed Confirmation Order               January 28, 2019, at 12:00 p.m. (ET)
  Voting Deadline                                            January 28, 2019, at 4:00 p.m. (ET)
  Reply Deadline                                             January 28, 2019
  Confirmation Brief Deadline                                January 28, 2019
  Voting Certification Deadline                              January 28, 2019
  Combined Hearing to Consider Final Approval of
                                                             January 30, 2019, at 11:30 a.m. (ET)
  Disclosure Statement and Confirmation of Plan

                   4.    The Combined Hearing (at which time this Court will consider, among

other things, final approval of the Disclosure Statement and confirmation of the Plan) will be

held before the Honorable Judge Mary F. Walrath, United States Bankruptcy Judge, in




                                                   3
RLF1 20539507V.1
                   Case 18-11699-MFW            Doc 838      Filed 01/03/19     Page 4 of 8



Courtroom 4 of the United States Bankruptcy Court for the District of Delaware, 824 Market

Street, 5th Floor, Wilmington, Delaware. The Combined Hearing may be adjourned from time

to time pursuant to a notice filed on the docket in these chapter 11 cases.

                   5.        Any objections to final approval of the Disclosure Statement or

confirmation of the Plan must: (a) be in writing; (b) state the name and address of the objecting

party and the amount and nature of the claim or interest of such party; (c) state the legal and

factual basis for and nature of any objection; (d) conform to the Bankruptcy Rules and the Local

Rules; and (e) be filed with this Court so as to be received by the Objection Deadline, with proof

of service as required under the Local Rules. In addition to being filed with this Court, any such

responses or objections must be served on the following parties, which service may be by e-mail:

Debtors:                The NORDAM Group, Inc.
                        6910 North Whirlpool Drive
                        Tulsa, Oklahoma 74117
                        Attn.: Meredith Siegfried Madden and John C. DiDonato
                        E-mail: Meredith@nordam.com
                                JDiDonato@huronconsultinggroup.com

                        with copies to:

                        Weil, Gotshal & Manges LLP                   Richards, Layton & Finger, PA
                        767 Fifth Avenue                             920 North King Street
                        New York, New York 10153                     Wilmington, Delaware 19801
                        Attn.: Ray C. Schrock, P.C.; Ryan Preston    Attn: Daniel J. DeFranceschi; Paul Heath;
                        Dahl; Jill Frizzley; and Daniel Gwen         Brett M. Haywood; and Megan E. Kenney
                        E-mail: Ray.Schrock@weil.com                 E-mail: DeFranceschi@rlf.com
                                Ryan.Dahl@weil.com                           Heath@rlf.com
                                Jill.Frizzley@weil.com                       Haywood@rlf.com
                                Daniel.Gwen@weil.com                         Kenney@rlf.com

                        Al Givray, General Counsel
                        c/o The NORDAM Group, Inc.
                        6910 North Whirlpool Drive
                        Tulsa, Oklahoma 74117
                        E-mail: agivray@nordam.com




                                                        4
RLF1 20539507V.1
                   Case 18-11699-MFW            Doc 838      Filed 01/03/19   Page 5 of 8



Counsel to the          Simpson Thacher & Bartlett LLP                 Duane Morris LLP
DIP Agent:              425 Lexington Avenue                           222 Delaware Avenue, Suite 1600
                        New York, New York 10017                       Wilmington, DE 19801
                        Attn: Elisha Graff; Nicholas Baker; and        Attn: Michael Lastowski and Jarret
                        David Baruch                                   Hitchings
                        E-mail: egraff@stblaw.com                      E-mail: mlastowski@duanemorris.com
                                nbaker@stblaw.com                              jphitchings@duanemorris.com
                                david.baruch@stblaw.com

Counsel to the          Morrison & Foerster LLP                        Cole Schotz P.C.
Committee:              250 W. 55th St                                 500 Delaware Avenue, Suite 1410
                        New York, New York 10019                       Wilmington, Delaware 19801
                        Attn: Lorenzo Marinuzzi; Jonathan I. Levine;   Attn: Norman L. Pernick and J. Kate
                        and Todd Goren                                 Stickles
                        E-mail: lmarinuzzi@mofo.com                    E-mail: npernick@coleschotz.com
                                jonlevine@mofo.com                              kstickles@coleschotz.com
                                tgoren@mofo.com

                   6.        Objections, if any, not timely filed and served in the manner set forth

above may, in this Court’s discretion, not be considered and may be overruled.

                   7.        The Debtors shall commence solicitation on or before January 7, 2019, by

distributing, or causing to be distributed, paper copies by first-class mail of: (a) the Solicitation

Packages to parties entitled to receive such materials and (b) the Plan, the Disclosure Statement,

this Order (including all exhibits), and the Combined Notice to the “master service list”

maintained in these chapter 11 cases, which includes the U.S. Trustee, the Committee, all parties

filing a notice of appearance and request for service pursuant to Bankruptcy Rule 2002 in the

chapter 11 cases, the Federal Aviation Administration, the Internal Revenue Service, the

Environmental Protection Agency, the Securities and Exchange Commission, the United States

Attorney for the District of Delaware, and other parties therein. The Debtors are authorized, but

not directed, to distribute the Solicitation Packages, the Plan, and the Disclosure Statement to

parties entitled to receive such materials, as applicable, in electronic format, including by CD-

Rom or flash drive, if requested by such parties.




                                                         5
RLF1 20539507V.1
                   Case 18-11699-MFW      Doc 838     Filed 01/03/19      Page 6 of 8



                   8.    In addition, substantially contemporaneously with the commencement of

solicitation, the Debtors shall serve the Combined Notice on (a) state and local taxing authorities

for all jurisdictions in which the Debtors do or did business; (b) all known holders of claims or

equity interests; (c) all persons or entities listed on the Debtors’ creditor mailing matrix as of the

date of this Order; and (d) all counterparties to executory contracts and unexpired leases with the

Debtors. The requirement that the Debtors serve the Combined Notice on holders of claims or

interests in Class 5 (Intercompany Claims) or Class 6 (Intercompany Interests) is waived.

                   9.    Notice of the Combined Hearing as set forth in this Order and the form of

Combined Notice, substantially in the form attached hereto as Exhibit 1, shall be deemed good

and sufficient notice of the Combined Hearing and no further notice need be given; provided that

any provision of Bankruptcy Rule 3017(d) requiring the Debtors to distribute the Disclosure

Statement and the Plan to parties not entitled to vote because they are unimpaired, or any parties

in interest other than as prescribed in this Order, shall be waived.

                   10.   Substantially contemporaneously with the service of the Combined

Notice, the Debtors shall cause to be posted to the website for these cases at

https://dm.epiq11.com/NRD, maintained by Epiq Corporate Restructuring, LLC (“Epiq”), on a

separate page or tab marked “Plan Documents,” various plan-related documents, including:

(a) the Plan and Plan Supplement; (b) the Disclosure Statement; (c) the Motion and this Order;

and (d) the Combined Notice.

                   11.   The Debtors are authorized, but not directed, pursuant to Bankruptcy Rule

2002(l), to give supplemental publication notice of the Combined Hearing, if the Debtors

determine in their discretion that such notice is necessary, by publishing a notice of the

Combined Hearing after entry of this Order.




                                                  6
RLF1 20539507V.1
                   Case 18-11699-MFW          Doc 838      Filed 01/03/19    Page 7 of 8



                   12.      The notice procedures set forth in the Motion and herein constitute good

and sufficient notice of the Combined Hearing, the deadlines and procedures for objecting to

approval of the Disclosure Statement and confirmation of the Plan, and the assumption or

assignment of executory contracts and unexpired leases, and no other or further notice shall be

necessary.

                   13.      The Ballot, substantially in the form attached hereto as Exhibit 4, is

approved.

                   14.      The Solicitation Packages shall contain copies of:

                         (a) The Disclosure Statement, and the exhibits attached thereto;

                         (b) the Plan;

                         (c) this Order, excluding the exhibits annexed hereto;

                         (d) the Combined Notice;

                         (e) the Ballot containing instructions on how to vote on the Plan;

                         (f) such other materials as this Court may direct or approve, including any
                             supplemental solicitation materials the Debtors may file with this Court;
                             and

                         (g) a pre-addressed return envelope.

                   15.      The procedures proposed for tabulation of votes to accept or reject the

Plan as set forth in the Motion and as provided by the Ballot are approved.

                   16.      The Debtors may, in their sole discretion, contact entities entitled to vote

to cure any defects in a Ballot and are authorized, but not required, to waive any defects or

irregularity, or permit the defect or irregularity to be corrected within such time as they may

determine in good faith to be appropriate.




                                                      7
RLF1 20539507V.1
                   Case 18-11699-MFW      Doc 838     Filed 01/03/19    Page 8 of 8



                   17.   The Assumption Notice substantially in the form attached hereto as

Exhibit 2 is approved. The Debtors shall transmit the Assumption Notice to all applicable

counterparties to executory contracts and unexpired leases by January 7, 2019.

                   18.   The Assignment Notice substantially in the form attached hereto as

Exhibit 3 is approved. The Debtors shall transmit the Assignment Notice to all applicable

counterparties to executory contracts by January 7, 2019.

                   19.   Any objections to the assumption or assumption and assignment of

executory contracts and unexpired leases must: (a) be in writing; (b) conform to the applicable

Bankruptcy Rules and Local Rules; (c) set forth the name of the objecting party, the basis for the

objection, and the specific grounds thereof; and (d) be filed with this Court, together with proof

of service, so as to be received by no later than the Objection Deadline of January 25, 2019

at 4:00 p.m. (Eastern Time).

                   20.   The Debtors are authorized to take all actions necessary to implement the

relief granted in this Order.

                   21.   This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.




         Dated: January 3rd, 2019
         Wilmington, Delaware                          MARY F. WALRATH
                                                       UNITED STATES BANKRUPTCY JUDGE
                                                 8
RLF1 20539507V.1
